Citation Nr: 0637185	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-10 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Eligibility for Department of Veterans Affairs death 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that found that 
the appellant was not eligible for VA death pension benefits.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in November 
1940.

2.  The appellant's marriage to the veteran was terminated by 
divorce in September 1971.

3.  The appellant remarried in September 1971; that 
remarriage was terminated by death in 2001.


CONCLUSION OF LAW

The appellant is not legally entitled to VA death pension 
benefits.  38 U.S.C.A. § 103 (West 2002); 38 C.F.R. §§ 
3.105(h), 3.50, 3.55 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to VA Death Benefits

The appellant and the veteran were married in November 1940, 
and divorced in September 1971.  The veteran passed away in 
September 1991.  The appellant remarried four days after her 
divorce was finalized in September 1971; that remarriage was 
terminated by death in 2001.

The surviving spouse of a veteran who had qualifying service 
during a period of war, and who died due to non-service-
connected causes, may be entitled to death pension benefits, 
subject to the surviving spouse's annual income.  38 U.S.C.A. 
§ 1541 (West 2002).

For the purpose of administering veteran's benefits, except 
as provided in 38 C.F.R. § 3.52, a "surviving spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) (defining a 
marriage as one valid under the law of the place where the 
parties resided at the time of the marriage or the law of the 
place where the parties resided when the right to benefits 
accrued) and who was the spouse of the veteran at the time of 
the veteran's death and (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
fault of the spouse; and (2) except as provided in 38 C.F.R. 
§ 3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2006).
The remarriage of the surviving spouse of a veteran shall not 
bar the furnishing of benefits specified in paragraph (5) to 
such person as the surviving spouse of the veteran if the 
remarriage has been terminated by death or divorce unless the 
Secretary [of VA] determines that the divorce was secured 
through fraud or collusion.  38 U.S.C.A. § 103(d)(2) (2006).

The benefits listed under paragraph (5) include only 
dependency and indemnity compensation, medical care for 
survivors and dependents of certain veterans, educational 
assistance, and housing loans.  38 U.S.C.A. § 103(d)(5); 
38 C.F.R. § 3.55.

In this case, the appellant may not be considered the 
surviving spouse of the veteran.  The record clearly 
demonstrates that the appellant and the veteran were divorced 
at the time of his death.  The appellant does not dispute 
that she was divorced from the veteran at the time of his 
death, nor does she dispute the validity of the divorce 
decree entered in September 1971.  A valid marriage between 
the appellant and the veteran at the time of his death is a 
basic requirement for recognition as his surviving spouse.  
Only a "surviving spouse" may qualify for pension, 
compensation, or DIC benefits, and at the time of the 
veteran's death in September 1991, the appellant was not 
married to the veteran.  The legal criteria governing the 
status of a deceased veteran's widow as a surviving spouse 
are clear and specific, and the Board is bound by them.  

No other laws or regulations, e.g., those governing "deemed 
valid marriages," are applicable in this case. See 38 
U.S.C.A. §§ 103, 1102, 1304, 1541 (West 2002); 38 C.F.R. §§ 
3.52, 3.53, 3.54 (2006).

The Board appreciates the appellant's argument that she 
virtually had no choice but to divorce the veteran due to 
physical and emotional abuse, both of which she argues were 
related to his service-connected psychiatric disability.  The 
Board, however, is bound by the law made applicable to it by 
statute, regulations, and the precedential decisions of the 
appellate courts, and it is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has 
been held that the authority to award equitable relief under 
§ 503(a) is committed to the discretion of the Secretary, and 
that the Board is without jurisdiction to consider that which 
is solely committed to the Secretary's exercise of that 
discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).

Where, as here, the law and not the evidence is dispositive, 
the appeal must be denied for failure to state a claim upon 
which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Moreover, the benefit of the doubt doctrine is inapplicable 
because the issue on appeal involves the appellant's status 
as a claimant.   See, e.g., Rogers v. Derwinski, 2 Vet. App. 
419, 422 (1992); Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).

Duties to Notify and Assist Claimants

Under the provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 
5106, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006), VA has duties to notify and to 
assist claimants.  However, because the record in this case 
shows that undisputed facts render the appellant ineligible 
for death benefits, the Board finds that the duties to notify 
and assist do not apply to this appeal.  See 38 C.F.R. 
§ 3.105(d) (2006); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

The appellant is not eligible for Department of Veterans 
Affairs death benefits.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


